Opinion by
Judge Pryor:
The judgment in this case is made to conform to the commissioner’s report, and this is substantially correct, unless the testimony of the witness, Davidson, is excluded from the case. This witness was summoned by the commissioner to testify in the case and from the affidavit filed it appears that the counsel for the appellant had ample time to cross-axamine. The cross-examination was postponed at the instance of the appellant and the appellee was not compelled to produce the witness in order that he migh be re-examined. The witness had left the state and moved to Virginia at the time the cause was submitted and there was not even an affidavit filed by the appellant showing what he expected to prove by him on the 'cross-examination, nor was there any objection made to the submission of the cause for judgment. If the witness, however, had been in the county and objection made to the submission, there would still be no cause for a continuance of the case. The judgment is affirmed.